In the United States Court of Federal Claims
                                            No. 22-442
                                       Filed: April 21, 2022


 MICHAEL ANTHONY RADOGNA,

                     Plaintiff,

 v.

 THE UNITED STATES,

                     Defendant.


                                   ORDER OF DISMISSAL

       Plaintiff Michael Radogna, proceeding pro se, brings this action seeking $3 million in
damages and other relief. (Compl., ECF No. 1). Mr. Radogna also moves to proceed in forma
pauperis. (Mot. for IFP, ECF No. 2). For good cause shown, Mr. Radogna’s Motion to Proceed
In Forma Pauperis is granted.

        Mr. Radogna’s allegations are difficult to parse, but the Court understands Mr. Radogna
to allege that the United States violated his constitutional rights by failing to oversee the
Pennsylvania Supreme Court’s management of child abuse cases related to the Catholic Diocese.
(Compl. at 2). Specifically, Mr. Radogna appears to allege that the Pennsylvania Supreme Court
improperly denied an extension of time to file claims and improperly allowed parties to intervene
in an unidentified case. (Id. at 2). Mr. Radogna also assigns responsibility to a former
Pennsylvania state official and requests the Court investigate her background. (Id.). Mr. Radogna
cites 42 U.S.C. § 5106a, and, construing his Complaint generously, appears to invoke the Due
Process and/or Equal Protection clauses of the Fourteenth Amendment to the United Sates
Constitution as well as the privileges and immunities clause of Article IV, Section 2 of the
Constitution. (Id. at 1 (“The United States violated the Constitutional rights and immunities of all
of this class of community citizen individuals by allowing the Pennsylvania State to go unbridled
with color of law actions that stopped valid claims . . . due to statutory time bars.”)).

        The Tucker Act, the primary statute setting the Court’s jurisdiction, limits the Court’s
jurisdiction to claims (1) founded on an express or implied contract with the United States; (2)
seeking a refund for a payment made to the government; and (3) arising from federal
constitutional, statutory, or regulatory law mandating payment of money damages by the United
States government. 28 U.S.C. § 1491(a)(1). The United States Court of Federal Claims only
possesses jurisdiction over alleged violations that mandate payment of money damages by the
Federal Government. Under RCFC 12(h)(3), “[i]f the court determines at any time that it lacks
subject-matter jurisdiction, the court must dismiss the action.”
       Whether a court has jurisdiction is a threshold matter in every case. Steel Co. v. Citizens
for a Better Env’t, 523 U.S. 83, 94–95 (1998). Although a pro se plaintiff’s pleadings are
generally held to “less stringent standards” than those of a professional lawyer, the Court’s
leniency does not extend to jurisdictional issues. Haines v. Kerner, 404 U.S. 519, 520–21 (1972);
Kelley v. Sec’y, U.S. Dep’t of Labor, 812 F.2d 1378, 1380 (Fed. Cir. 1987).

        A pro se plaintiff’s Complaint may not neatly fall into one of the categories over which
the Court has jurisdiction, and the Court may excuse ambiguities in favor of liberal claim
construction, but there is “no duty on the part of the trial court to create a claim which [the
plaintiff] has not spelled out in his pleading.” Lengen v. United States, 100 Fed. Cl. 317, 328
(2011); Colbert v. United States, 617 F. App’x 981, 983 (Fed. Cir. 2015). A pro se plaintiff still
bears the responsibility to establish the Court’s jurisdiction by pleading claims which fall within
the scope of the Tucker Act. McNutt v. Gen. Motors Acceptance Corp. of Ind., 298 U.S. 178, 189
(1936) (finding that pro se status does not relieve plaintiffs of the obligation to demonstrate
jurisdiction by a preponderance of the evidence). The only proper defendant in the Court of
Federal Claims is the United States. May Co. v. United States, 38 Fed. Cl. 414, 416 (1997). It
does not suffice that a plaintiff’s complaint names the United States as the defendant pursuant to
RCFC 10(a); the allegations in the Complaint must also directly implicate the Federal
Government. Id. Here, Mr. Radogna has failed to establish the Court’s jurisdiction over his
claims and, consequently, the Court must dismiss his Complaint for lack of subject-matter
jurisdiction.

        The Court lacks jurisdiction to review criminal decisions, state court actions, or direct
actions by state agencies or officials. Lawton v. United States, 621 F. App’x 671, 3 (Fed. Cir.
2015). To the extent Mr. Radogna seeks “monitoring” or “oversight” of Pennsylvania Supreme
Court actions or relief directed at Pennsylvania state officials, the Court lacks jurisdiction to
review those claims. (See Compl. at 2).

        The Court also lacks jurisdiction over Mr. Radogna’s claims premised on the Due
Process and Equal Protection clauses of the Fourteenth Amendment because those constitutional
provisions are not money-mandating. Hawkins v. United States, 748 F. App’x 325, 326 (Fed. Cir.
2019) (“[T]he Due Process and Equal Protection Clauses of the Fourteenth Amendment are not
sources of substantive law that create the right to money damages, i.e., are not money-
mandating.”). Likewise, the Privileges and Immunities Clause of Article IV is also not money-
mandating. May v. United States, 534 F. App’x 930, 933 (Fed. Cir. 2013) (“The Privileges and
Immunities Clause of Article IV of the Constitution, the Petition Clause of the First Amendment,
the Due Process Clause of the Fifth Amendment, and the Equal Protection and Due Process
Clauses of the Fourteenth Amendment do not mandate the payment of money by the government
for violations.”). Therefore, the Court lacks jurisdiction over Mr. Radogna’s claims insomuch as
those claims are premised on the Privileges and Immunities Clause of Article IV.

        Mr. Radogna also invokes 42 U.S.C. § 5106a, a provision of the Child Abuse Prevention
and Treatment Act. Generally, § 5106a concerns grants to states for child abuse and neglect
preventions and treatment programs. See 42 U.S.C. § 5106a(a) (“The Secretary shall make grants
to the States . . ..”); § 5106a(b) (discussing eligibility requirements); § 5106a(c) (discussing
citizen review panels); § 5106a(d) and (f); (discussing required annual reports); and § 5106a(g)
(discussing allotments to States and territories). It is not a money-mandating statute. It imposes

                                                 2
only generalized duties on the states. See Doe by Fein v. District of Columbia, 93 F.3d 861, 866
(D.C. Cir. 1996) (comparing 42 U.S.C. § 5106a to the Adoption Act, 42 U.S.C. § 671, which the
court held “imposed only generalized duties on the states” and thus created no private right of
action) (citing Suter v. Artist M., 503 U.S. 347 (1992)). When evaluating whether a statute is
money-mandating such that the Tucker Act waives the United States’ sovereign immunity, the
Court must determine whether “the legislation . . . can fairly be interpreted as mandating
compensation by the Federal Government for the damage sustained.” Eastport S. S. Corp. v.
United States, 178 Ct. Cl. 599, 607 (1967); see also United States v. Mitchell, 463 U.S. 206, 217
(1983). “The ‘money-mandating’ condition is satisfied when the text of a statute creates an
entitlement by leaving the Government with no discretion over the payment of funds.” Samish
Indian Nation v. United States, 657 F.3d 1330, 1336 (Fed. Cir. 2011). 42 U.S.C. § 5106a
concerns the development and operation of child abuse and neglect programs and the
qualification of those programs for federal funding. The statute cannot be fairly interpreted as
creating an individual’s entitlement to money damages for any violation of the provisions
therein. Accordingly, the Court finds that 42 U.S.C. § 5106a is not money-mandating and is
therefore excluded from the Tucker Act’s waiver of sovereign immunity. Consequently, the
Court lacks subject-matter jurisdiction over Mr. Radogna’s claims insofar as he seeks
compensation under § 5106a.

      Mr. Radogna’s Motion to Proceed In Forma Pauperis is GRANTED, but his Complaint
is DISMISSED pursuant to RCFC 12(h)(3) for lack of subject-matter jurisdiction.

       IT IS SO ORDERED.

                                                                      David A. Tapp
                                                                   DAVID A. TAPP, Judge




                                                3